UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended June 30, 2010 Commission file number 0-11730 BayHill Capital Corporation (Exact name of registrant as specified in its charter) Delaware 84-1089377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10757 S. River Front Pkwy, Suite 125 South Jordan, Utah (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (801) 407-5159 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class Common Stock, $0.0001 Par Value Per Share [Missing Graphic Reference] Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrantsis not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark if whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x 1 Table of Contents State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed fiscal year.The aggregate market value of our common equity, based on the closing bid price for the shares of common stock reported on the NASDAQ OTC Bulletin Board on June 30, 2009 was $1,083,239. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of September 30, 2010, there were 3,254,841shares of common stock outstanding. Documents Incorporated By Reference: Form 8K filed on September 2, 2010 and Form 2b-25 filed on September 14, 2010. 2 Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business. 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings. 8 Item 4. Submission of Matters to a Vote of Security Holders. 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 9 Item 6. Selected Financial Data 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Qualitative and Quantitative Disclosures about Market Risk 13 Item 8. Financial Statements and Supplementary Data. 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 22 Item 9A(T). Controls and Procedures. 22 Item 9B. Other Information. 22 PART III Item 10. Directors, Executive Officers and Corporate Governance. 23 Item 11. Executive Compensation. 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 27 Item 13. Certain Relationships and Related Transactions, and Director Independence. 28 Item 14. Principal Accounting Fees and Services. 28 PART IV Item 15. Exhibits, Financial Statement Schedules. 29 SIGNATURES 34 3 Table of Contents PART I Forward-Looking Statements SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements represent our management’s judgment regarding future events. In many cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “plan,” “expect,” “anticipate,” “estimate,” “predict,” “intend,” “potential” or “continue” or the negative of these terms or other words of similar import, although some forward-looking statements are expressed differently. All statements other than statements of historical fact included in this report regarding our financial position, business strategy and plans or objectives for future operations are forward-looking statements. Without limiting the broader description of forward-looking statements above, we specifically note that statements regarding future developments or results of operationsare all forward-looking in nature. We cannot guarantee the accuracy of the forward-looking statements, and you should be aware that actual results and events will differ, and may differ materially and adversely from those contained in the forward-looking statements. You should also consider carefully the statements set forth in this report under “Risk Factors” which address these and additional factors that could cause results or events to differ materially from those set forth in the forward-looking statements. Forward-looking statements involve risks and uncertainties that affect our future opportunities to find businesses to acquire, financial condition and results of operations,our possible lack of cash flows, our possible loss of key personnel, the possibility of marketplace rate changes and technological changes, and the possibility that any new subsidiary or subsidiaries will not be successful. Many of these risks are beyond our control. All subsequent written and oral forward-looking statements attributable to us or to persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. In addition, new risks emerge from time to time and it is not possible for management to predict all such risk factors or to assess the impact of such risk factors on our business. Given these risks and uncertainties, you should not place undue reliance on these forward-looking statements. We undertake no obligation to update or revise these forward-looking statements. Item 1.Business. The following description of the Company's historic business should be considered in the context of our announced sale of all aspects of that business effective August 31, 2010.BHCC was incorporated in May 1983 in the State of Colorado. Through our wholly-owned subsidiary Commission River Corporation (“Commission River”) we market and sell services and products through independent commission-based marketing agents who use the Internet as a platform to provide customers and subscribers with a variety of telecommunications and technology-based products and services. Historically, we have generated revenues in two ways: First, we have generated marketing commission revenues from vendors who are represented on web sites operated by independent agents and for whom we sell products and services via contractual agreements. Generally, we enter into contractual agreements with these vendors, who pay us commissions based on the volume of products and services sold by our independent sales agents. We then pay a portion of those commission revenues to the independent sales agents responsible for making the sales upon which the commissions were based. A significant portion of our commission revenues is attributable to the sale of domestic long distance services and commercial telecommunications services; however, we also generate commission revenues from the sale of wireless communications, residential broadband services, Voice over Internet (VoIP) services and prepaid calling cards/PINs. Second, we have, at times also generated revenues from sales of proprietary products and services. Generally, we have acquired or developed these proprietary products and services with the intention of marketing such products and services through our independent agent network. These products and services have included long distance telecommunication services, online shopping websites and broadband voice, data, video and management communication and control support services. Most of these products have been sold by independent agents, and we have generally paid commissions to independent agents based on the dollar volume of products sold. Currently we do not offer any proprietary products or services. We regularly look for opportunities to acquire or develop proprietary products or services. If we identify any proprietary products or services which we believe we could market profitably, we may offer proprietary products or services in the future. Through our network of independent agents, we have previously sold our own proprietary products and services and, as agent, we sell third party or outside vendor products and services, to customers and subscribers worldwide. Long distance and commercial telecommunications services make up the major portion of our sales with wireless communications, residential broadband services, VoIP services, and other products in our sales mix. As an agent, we have contractual agreements with a variety of product and service vendors that provide us with a commission percentage of any sales made through one of our supported web sites. As agent, we sell the products and services of industry product and service providers such as, AccuLinq, Simplexity, Telarus, Packet8, 4 Table of Contents Lingo, Pioneer Telephone, TCI, and PowerNet Global,. Our operations are, in large part, dependent on our continued affiliation with the third-party providers of the products and services that our independent agents sell. Commission River In November 2007, we acquired the assets of Commission River, Inc., an online marketing and distribution platform company. Using the marketing platform and programs we acquired from Commission River, Inc., we transitioned our marketing strategy to utilize the Commission River platform to promote and sell products and services online for third party product vendors who want to build brand awareness, generate sales leads, and expand their customer reach. We believe the Commission River platform makes it easier for product vendors to access and manage multiple marketing channels and product distribution points online by using our marketing platform. The founders of Commission River, Inc., are now the executives of our wholly-owned subsidiary, Commission River Corporation (“Commission River” or “CR”), and continue to manage and direct Commission River’s business, which now also includes our historic business, such that all of our current business operations are conducted through Commission River. On September 2, 2010, we announced the sale on August 31, 2010, the effective date of the sale, of our operating subsidiary, Commission River. The transaction included the redemption by Commission River, of 800 shares of its common stock held by the Company in exchange for a secured negotiable promissory note in the amount of $490,000, with varying interest rates beginning at 6% and required monthly payments of $10,000, and in addition, Commission River forgave an intercompany receivable in the amount of $274,396.The remaining 200 shares of Commission River common stock was sold to its current management team, Adam Edwards and Patrick Oborn, who were also shareholders of the Company, for$15,000 and the cancelation of 489,984 common shares of BHCC, owned by Edwards and Oborn, which was agreed by both parties to have a value of $105,000.This sale concludes the Company’s activity in the telecommunications and affiliate marketing fields and included substantially all of the Company’s assets and operations. BayHill Energy Corporation In July 2009, we formed a subsidiary, BayHill Energy Corporation (“BEC”) to pursue the exploration and development of oil and gas.During the quarter ended September 30, 2009 we invested $1,000 to acquire 100,000 shares of common stock and $10,000 to acquire 100,000 shares of preferred stock in BEC.At September 30, 2009, BEC issued an additional 885,000 shares of its common stock to six individuals who became members of the BEC management team.At June 30, 2010, we held a minority interest in BEC of 18%. Discontinued Operations Cognigen Business Systems, Inc. On September 14, 2007, we sold Cognigen Business Systems, Inc. (“CBSi”). See also Note 2 to our Consolidated Financial Statements, “Discontinued Operations,” set forth in Item 8 of this report, for additional information regarding CBSi. On August 31, 2010, the effective date of sale, Commission River redeemed 800 shares of its stock held by BHCC and the remaining 200 shares were sold to Commission River’s current management team. See also Note 2 to our Consolidated Financial Statements, “Discontinued Operations,” set forth in Item 8 of this report, for additional information regarding Commission River. Revenue Concentration Commission River’s commission revenue from our two largest vendors generated approximately 62% and 61%, respectively, of our total revenue for the years ended June 30, 2010 and 2009. Of the above percentages, 53% and 47% of our revenue respectively, were generated from Telarus which is owned by two executive officers of Commission River. Our vendor arrangements are generally cancelable by our vendors on short-term notice. Our loss of a significant amount of business with either of our two largest vendors, or the collective loss of a substantial amount of business with our other vendors, would likely have a material adverse effect on our business, financial condition, and results of operations. In addition, our future revenue growth is largely dependent upon our ability to attract and retain additional vendors and to generate additional revenues from existing vendors. 5 Table of Contents Competition In deciding to sell its wholly-owned subsidiary, Commission River, to the two executives who were operating it, the Board of the Company considered the competitive conditions for the Commission River business and its history of sales and costs and capital requirements.Commission River has many larger comptitors and conditions in that market place are no longer relevant to us following our sale of Commission River effective August 31, 2010. Technology and Intellectual Property On November 30, 2007, we acquired the assets of Commission River, Inc. in an asset purchase transaction. The assets acquired consisted of intellectual property valued at $400,000 and employment and non-compete agreements valued at $400,000. We amortize these intangible assets over their estimated useful lives of three years on a straight-line basis. See also Note 1 to our Consolidated Financial Statements, “Description of Business and Summary of Significant Accounting Policies” set forth in Item 8 of this report for additional information. On August 31, 2010, the effective date of sale, Commission River Corporation redeemed 800 shares of its stock held by BHCC and the remaining 200 shares were sold to Commission River Corporation’s current management team. Employees As of June 30, 2010, we had six full-time employees. In addition, as of June 30, 2010, we engaged two part-time employees. We also engage temporary consultants during the year ended June 30, 2009. These temporary consultants engaged through June 30, 2009 were employees of Telarus, one of our principal vendors, and their expenses were charged to Commission River at their fully-burdened rates. Total consulting expenses charged to Commission River, by Telarus, for the years ended June 30, 2010 and 2009, were $0 and $8,538. We do not anticipate that we will continue to use consulting support from Telarus. Item 1A.Risk Factors Related to our Current Business. The following information sets forth risk factors that could cause our actual results to differ materially from those contained in forward-looking statements we have made in this report and those we may make from time to time. If any of the following risks actually occur, our business, results of operation, prospects or financial condition could be harmed. These are not the only risks we face. Additional risks not presently known to us, or that we currently deem immaterial, may also affect our business operations. Cash Flows from Operations May Not be Sufficient to Continue our Operations without Obtaining Additional Working Capital. We have historically funded our operations primarily from sales of securities from debt financings and from operating cash flows. Cash generated from operations alone has not historically and with the sale, on August 31, 2010 of Commission River, will not, in the future, be sufficient to fund our operations in the coming fiscal year. If we fail to generate revenues and cash flow to fund our operations, our ability to pursue our business plan will be severely limited and we will not be able to continue our anticipated search for other businesses to acquire, unless we are able to obtain additional capital through equity or debt financings. Such additional capital may not be available. Even if it is available, the potential funding sources may require terms and conditions which we cannot satisfy or which may require substantial modifications to our business plan. In addition, if we are able to raise additional funds through the sale of equity or convertible securities, such financing likely will result in significant dilution of the ownership percentage of existing shareholders. The Company’s Ability to Continue as a Going Concern. Our audited consolidated financial statements included in Item 8 of this report were prepared on the assumption that we will be able to continue our operations as a going concern. In its report on our financial statements dated September 30, 2010, it was noted that we have experienced circumstances which raise substantial doubt about our ability to continue as a going concern. If we are unable to generate additional revenue from operations or attract additional equity or debt financing, we will likely not be able to continue our operations as a going concern. 6 Table of Contents Since we sold Commission River, the only source of Revenue Generation Activity of the Company, There will be no Future Cash Flow from Operations until such time as we Acquire Additional Operations and the Company may be classified as a “Shell”. On August 31, 2010, the effective date of sale, Commission River redeemed 800 shares of its stock held by BHCC and the remaining 200 shares were sold to Commission River’s current management team.See also Note 2 to our Consolidated Financial Statements, “Discontinued Operations,” set forth in Item 8 of this report, for additional information regarding Commission River Corporation. We Have a History of Losses and May Continue to Experience Losses. We have historically experienced net losses. In the fiscal years ended June 30, 2010 and 2009, we had net losses of $537,246 and $476,338, respectively. Our accumulated deficit at June 30, 2010 and 2009 was $17,338,936 and $16,801,690. On August 31, 2010, Commission River redeemed 800 shares of its stock held by BHCC and the remaining 200 shares were sold to Commission River’s current management team. Since BHCC no longer has revenue generating operation, we will likely continue to incur net losses unless we are able to find an existing company with operations to acquire. We can give no assurance that we will be able to achieve profitable operations or that, if we achieve profitability, we will be able to maintain profitable operations. An Active Trading Market for our Securities has Not Developed and the Price of our Securities may be Volatile. An active sustained trading market for our securities has not developed. As a result of our common stock not being quoted on a national exchange, an investor may find it more difficult to dispose of or to obtain accurate quotations as to the market value of our common stock. In addition, we are subject to rules promulgated by the Securities and Exchange Commission which impose various sales practice requirements on broker/dealers who sell our common stock to persons other than established customers and accredited investors. For these types of transactions, the broker/dealer has to make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transactions prior to sale. Consequently, the rule may have an adverse effect on the ability of broker/dealers to sell our common stock, which may affect the ability of purchasers to sell our common stock in the open market. The price at which our securities trade is likely to be highly volatile and may fluctuate substantially due to a number of factors including, but not limited to, those discussed in the other risk factors described herein and the following: · volatility in stock market prices and volumes, which is particularly common among smaller companies; · lack of research coverage for companies with small public floats; · failure to achieve sustainable financial performance; · actual or anticipated fluctuations in our operating results; · announcements of technological innovations by us or others; · entry of new or more powerful competitors into our markets or consolidation of existing competitors to create larger, more formidable competitors; · terrorist attacks either in the US or abroad; · general stock market conditions; and · the general state of the US and world economies. We do not Intend to Pay Dividends and You May Not Experience a Return on Investment Without Selling Your Securities. We have never declared or paid, nor do we intend in the foreseeable future to declare or pay, any cash dividends on our common stock. Since we intend to retain all future earnings to finance the operation and growth of our business, you will likely need to sell your securities in order to realize a return on your investment, if any. Our Executives are Part-Time Employees and Have Other Interests. The part-time nature of our executives may not be sufficient to accomplish the strategies and initiatives necessary for our successful execution of our business plan. Risk Factors for our Potential New Opportunities On August 31, 2010, the effective date of sale, Commission River redeemed 800 shares of its stock held by BHCC and the remaining 200 shares were sold to Commission River’s current management team. We are actively seeking to merge with or acquire one or more private companies to expand our product lines, broaden our marketing channels or enhance our distribution capabilities.We believe an appropriate merger or an acquisition strategy will create a foundation to expand into new markets and acquire operating companies that will add new technologies, products, or services. 7 Table of Contents The Company may, in the future be considered a “Public Shell”, which may increase the risks of finding and acquiring future business operations. The price of our common stock may fluctuate significantly, which may result in losses for investors. We expect our stock to be subject to fluctuations as a result of a variety of factors, including factors beyond our control. These factors include: · Changes in financial estimates by securities analysts · Changes in market valuations of comparable companies · Additions or departures of key personnel · Future sales of our common stock · Changes in the national and global economic outlook. We may fail to meet expectations of our stockholders and/or of securities analysts at some time in the future, and our stock price could decline as a result. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. None. Item 3.Legal Proceedings. From time to time we may become subject to certain legal proceedings which we consider routine to our business activities. As of June 30, 2010, we were not engaged in any legal proceedings which our management believed were likely to have a material adverse effect on our financial position, liquidity or results of operations. Item 4.Submission of Matters to a Vote of Security Holders. None. 8 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Since April 23, 2008, our common stock has been quoted on the NASD OTC Bulletin Board (the “OTCBB”) under the symbol “BYHL.” Prior to that date, our common stock was quoted on the NASD OTC Bulletin Board under the symbol “CGNW.” The following table sets forth, for the periods indicated, the high and low closing bid price quotations for the common stock as reported on the OTCBB. High Bid Low Bid Quarter ended June 30, 2010 $ $ Quarter ended March 31, 2010 $ $ Quarter ended December 31, 2009 $ $ Quarter ended September 30, 2009 $ $ Quarter ended June 30, 2009 $ $ Quarter ended March 31, 2009 $ $ Quarter ended December 31, 2008 $ $ Quarter ended September 30, 2008 $ $ Historically, our common stock has not traded in high volumes. An active or liquid trading market in our common stock may not develop or, if it does develop, it may not continue. The market price for our common stock could be subject to significant fluctuations in response to variations in quarterly operating results, announcements of technological innovations or new products and services by us or our competitors, or our failure to achieve operating results consistent with securities analysts’ projections of our performance. The securities markets for developing companies like BHCC have been characterized by extreme price and volume fluctuations and volatility. Such fluctuations and volatility have affected the market price of many emerging growth and development stage companies. Such fluctuations and volatility have often been unrelated or disproportionate to the operating performance of such companies. As of June 30, 2010, there were approximately 232 holders of record of our common stock. The number of holders of record does not include holders whose securities are held in street name. We have never paid and do not, in the foreseeable future, anticipate paying any cash dividends on our common stock. We intend to retain any earnings for use in our business operations and in the expansion of our business. The following table sets forth information regarding our equity compensation plans as of June 30, 2010: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders 0 $0 Equity compensation plans not approved by security holders 0 $0 - Equity compensation plans not approved by security holders 0 $0 - Total 0 $0 9 Table of Contents Item 6.Selected Financial Data. A smaller reporting company, as defined in Item 10 of Regulation S-K, is not required to provide the information required by this item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. Overview – Current Business Over the past ten years, our subsidiary, Commission River has established itself as a leading affiliate marketing company focused almost exclusively on telecommunications products and services. We have developed an alternate marketing channel for communications vendors giving them an online presence to generate leads and sales for these vendors. We have developed a specialized affiliate marketing platform comprised of technologies, programs, and services such as: marketing tools, training and sales tracking that gives us and our online marketing partners (e.g., affiliate marketers) the ability to drive leads using blogs, paid search, and organic search engine optimization techniques. We also create software designed to enable affiliates to coordinate and share ideas with each other in a close-knit on-line community whose emphasis is on mutual success. On August 31, 2010, the effective date of sale, Commission River redeemed 800 shares of its stock held by BHCC and the remaining 200 shares were sold to Commission River’s current management team. We are actively seeking to merge with or acquire one or more private companies to expand our product lines, broaden our marketing channels or enhance our distribution capabilities.We believe an appropriate merger or an acquisition strategy will create a foundation to expand into new markets and acquire operating companies that will add new technologies, products, or services. Year Ended June 30, 2010 Compared to Year Ended June 30, 2009 Total revenue for 2010 was $2,570,601 compared to $2,963,188for 2009. This represents a decrease of $392,587 from that of 2009, or 13%. This decrease reflects decreases in sales of long distance products and cell phones as well as the loss of residual commission payments from several companies that have ceased to pay commissions. Marketing commissions expense decreased from $1,900,523 for 2009 to $1,807,786 for 2010, a decrease of $92,737, or 5%. This decrease correlates to a decrease in marketing commissions revenue explained above. The higher percentage decrease in marketing commissions revenue compared to marketing commissions expense was attributable to a change in product mix between the periods and a change in the commission override structure to certain independent master sales agents. Selling, general and administrative expenses increased from $1,164,541 for the year ended June 30, 2009 to 1,165,145 for the year ended June 30, 2010. These amounts represented 39% and 45% of revenues for 2009 and 2010 respectively. This increase in percent shows the fixed nature of the selling, general and administrative expenses at this level of operations. Interest expense for 2010 of $24,400 was lower than the $67,660 for 2009 due to the lower amount of interest bearing debt outstanding during the year ended June 30, 2010 compared to June 30, 2009. Seasonality and Economic Conditions We do not believe that our current revenue is affected by seasons of the year. Inflation and recession The continuedrecession during the past two years may have added to the decrease in revenues from the year ended June 30, 2009 when compared to the revenues for the year ended June 30, 2010. Liquidity and Capital Resources The following description of the Company's Liquidity and Capital Resources should be considered in the context of our announced sale of all aspects of that business effective August 31, 2010. Cash flows generated from operations and the issuance of common stock for cash, were sufficient to meet our working capital requirements for the year ended June 30, 2010, but will not likely be sufficient to meet our working capital requirements for the foreseeable future or provide for expansion opportunities. We incurred $537,246 in losses from continuing operations, and we used $7,029 in cash for operations for the year ended June 30, 2010. Net cash generated from financing arrangements for the year ended June 30, 2010 was $85,000.As of June 30, 2010, our current liabilities of 10 $1,156,411 exceeded our current assets of $488,615 by $667,796. These conditions raise substantial doubt about our ability to continue as a going concern. During the fiscal year ended June 30, 2009, we settled outstanding accounts payable and accrued liabilities to vendors and service providers for savings to the Company of $18,320, in addition we wrote off $27,557 of accounts payable that we either disputed or had no documentation of delivery of goods or services relating to the amounts outstanding.These amounts are included in Other Income in our Statement of Operations for the year ended June 30, 2009. During the fiscal year ended June 30, 2009, we obtained advances of $150,000 in cash funds for use as working capital as follows: (a) $100,000 from Little Hollow Farms, Inc., a company that is affiliated with our Chief Executive Officer, (b) $25,000 from Vector Capital, a company that is affiliated with our Chief Executive Officer, and (c) $25,000 from James U. Jensen, chairman of our board of directors. These advances, together with accrued interest, were converted into 404,351 shares of our common stock pursuant to the terms of the applicable documents. See also, Note 6 to our Consolidated Financial Statements, “Stockholders Equity” for additional information regarding the issuance of such shares of our common stock. In order for us to continue as a going concern, we hope to obtain additional debt or equity financing. There can be no assurance that we will be able to secure additional debt or equity financing, that we will be able to acquire cash flow positive operations, or that, if we are successful in any of those actions, those actions will produce adequate cash flow to enable us to meet all our future obligations. All of our existing financing arrangements are short-term. If we are unable to obtain additional debt or equity financing, we may be required to significantly reduce or cease operations. Financing Arrangements As of June 30, 2010, our third-party financing arrangements consisted of the following: Note Payable to Cardelco Note Payable to Cardelco As of June 30, 2010, we were in default and $4,000 remained unpaid on our short-term promissory note with Cardelco, LLC (“Cardelco”). See also Note 4 to our Consolidated Financial Statements, “Financing Arrangements” set forth in Item 8 of this report for additional information regarding the Cardelco transactions. The following paragraph describes the history of our financial relations with Cardelco. On December 31, 2007, we entered into a short-term promissory note with Cardelco in the amount of $25,000. The note obligated us to make payments in the amount of $5,000 per month starting February 1, 2008 until fully paid. The note did not bear interest unless default occurred, at which time interest would accrue at 10% per annum. This note was part of a lease termination agreement we executed with Cardelco relating to a lease for office space in San Diego, California. The termination agreement consisted of paying $45,000 to Cardelco, $20,000 of which was paid upon agreeing to the termination agreement and $25,000 was paid in form of a short-term promissory note. Commissions Payable-Interest Bearing As part of verbal agreements with certain of our independent marketing agents, we periodically place commissions payable on a deferred payment schedule. As of June 30, 2010 and 2009 we had placed $260,979 and $276,065, respectively, of commissions payable on a deferred payment schedule with interest accumulating at a rate of 10% per annum. These independent marketing agents have agreed to allow us to retain accrued commissions that normally would have been paid to them and use those amounts for our working capital purposes. We have verbally agreed to repay these commissions plus interest when requested by the participating independent agents. Accrued interest expense, relating to these commissions payable, as of June 30, 2010 and 2009 was $19,555 and $14,383 respectively. Critical Accounting Policies – Current Business We have identified the policies below as critical to our business operations and the understanding of our results of operations. In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in the preparation of our financial statements in conformity with United States generally accepted accounting principles. Actual results will differ, and could differ materially from those estimates under different assumptions and conditions. We believe that the following discussion addresses our most critical accounting policies, which are those that are most important to the accurate portrayal of our financial condition and results of operations and require our most difficult, subjective, and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Our critical accounting policies are as follows: · marketing commissions receivable; 11 Table of Contents · valuation of long-lived assets; · commissions payable; and · revenue recognition. · share-based compensation expense Marketing Commissions Receivable Marketing commissions receivable represent amounts due from outside vendors of telecommunication products. Typically outside vendors pay commissions due to us 45 to 60 days after the usage month-end. As indicated below, we recognize these commissions receivable at the time they are earned. Marketing commission’s receivable balance at June 30, 2010 and 2009 was $363,399 and $395,087 respectively, net of allowance for bad debt of $0 and $29,661 for the years ending June 30, 2010 and 2009 respectively. Valuation of Long-Lived Assets Our intangible assets consist of intellectual property and employment and non-compete agreements relating to the acquisition of the assets of Commission River, Inc. The fair value of identifiable intangible assets is based upon the lower of discounted future cash flow projections or the amount paid in an arm’s length transaction. These intangible assets have been and are being amortized over 3 years on a straight-line basis. Amortization expense totaled $133,332 and $266,664 for the years ended June 30, 2010 and 2009, respectively. The remaining useful life of the intangible assets was 5 months as of June 30, 2010. We periodically review the estimated useful lives of our intangible assets and review these assets for impairment whenever events or changes in circumstances indicate that the carrying value of the assets may not be recoverable. The determination of impairment is based on estimates of future undiscounted cash flows over the remaining economic life of the related asset. If an intangible asset is considered to be impaired, the amount of the impairment will be equal to the excess of the carrying value over the fair value of the asset.Given the adverse financial market conditions, the current and projected economic conditions, and the decrease in revenues and cash flows experience by our business, we evaluated the recoverability of the Intangible Assets at June 30, 2009.As of June 30, 2009, the carrying value of the Employee and non-compete agreements was greater than the fair value which was determined by comparing the undiscounted future cash flows generated by the Employee and non-compete agreements over the remaining life of the related contracts.As a result of this evaluation, we impaired $188,891, which was the entire remaining balance of the Intangible Assets relating to the Employment and non-compete agreements. The impairment takes into account management’s projection that undiscounted cash flows generated by the business over the remaining life of the employment and non-compete agreements were not sufficient to cover any carrying value for these Intangible Assets.There was no addition impairment considered necessary during the year ended June 30, 2010 as the consideration paid in the sale of Commission River was in excess of the remaining net book value of the asset initially acquired. Commissions Payable Commissions payable represent amounts due to independent agents for commissions related to the usage or sales for which we are due marketing commissions revenue from our outside vendors. It is our policy to pay commissions to our independent agents only after receiving commissions due from our outside vendors, although we book the obligation to pay such commissions at the time of the sale. This policy results in approximately two months of commissions payable being included in the balance at any point in time. Revenue Recognition Marketing commissions revenue is recognized at the time the customer has been accepted by the vendor and has received the product from the vendor or is under contract with the vendor and is receiving the services.In those cases where services continue over future periods, revenue is recognized when delivery of the service to the customer has occurred, the fee is fixed or determinable, collection by the vendor from the customer has been made or is probable and the vendor payment of commissions to us is probable. Management has determined that the Company is acting as a principal, and as such, recorded the marketing commission revenue and expense on a gross basis.This is principally due to the Company maintaining the credit risk with the independent agents. Share-Based Compensation Expense The Company is required to measure and recognize compensation expense for all share-based payment awards (including stock options) made to employees and directors based on estimated fair value. Compensation expense for equity-classified awards is 12 Table of Contents measured at the grant date based on the fair value of the award and is recognized as an expense in earnings over the requisite service period. There was no share based compensation cost recognized during the years ended June 30, 2009 and 2010. The Company records compensation expense related to non-employees that are issued to other than employees for acquiring, or in conjunction with selling goods or services, and recognizes compensation expenses over the vesting period of such awards. New Accounting Pronouncements The Company continually assesses any new accounting pronouncements to determine their applicability to the Company. Where it is determined that a new accounting pronouncement affects the Company’s financial reporting, the Company undertakes a study to determine the consequence of the change to its financial statements and assures that there are proper controls in place to ascertain that the Company’s financials properly reflect the change. New pronouncements assessed by the Company recently are discussed below: In October2009, the Financial Accounting Standards Board (“FASB”) issued a new accounting standard which provides guidance for arrangements with multiple deliverables. Specifically, the new standard requires an entity to allocate consideration at the inception of an arrangement to all of its deliverables based on their relative selling prices. In the absence of the vendor-specific objective evidence or third-party evidence of the selling prices, consideration must be allocated to the deliverables based on management’s best estimate of the selling prices. In addition, the new standard eliminates the use of the residual method of allocation. The standard will be effective for the Company for the fiscal year beginning April1, 2010. Early adoption is permitted. The Company is currently evaluating the impact that the adoption of this standard may have on its financial statements. In June2009, the FASB issued a new accounting standard that provides for the FASB Accounting Standards Codification (the “Codification”) to become the single official source of authoritative, nongovernmental GAAP. The Codification did not change GAAP but reorganizes the literature. This new accounting standard is effective for interim and annual periods ending after September15, 2009 (July1, 2010 for the Company). The Company does not believe that the new accounting standard will have a material impact on its financial statements. In June2009, the FASB issued a new accounting pronouncement that changes how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The new accounting pronouncement is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009 (July1, 2010 for the Company). The Company is currently evaluating the effect the adoption of this new accounting pronouncement will have on its financial statements. Off-Balance Sheet Arrangements We do not have any transactions, obligations, or relationships that would be considered off-balance sheet arrangements. Item 7A.Qualitative and Quantitative Disclosures About Market Risk Not Applicable. 13 Table of Contents Item 8.Financial Statements and Supplementary Data. Our consolidated financial statements, together with accompanying footnotes, and the report of our independent registered public accounting firm, are set forth below. BAYHILL CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS as of June 30, 2010 and 2009 and Report of Independent Registered Public Accounting Firm Table of Contents Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statement of Changes in Stockholders’ Deficit F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-7 14 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders BayHill Capital Corporation South Jordan, Utah We have audited the accompanying consolidated balance sheets of BayHill Capital Corporation (the “Company”) and subsidiaries as of June 30, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders' equity (deficit) and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company and subsidiaries as of June 30, 2010 and 2009, and the results of their operations and their cash flows for the years then ended, in conformity with United States generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company has experienced circumstances which raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Ehrhardt Keefe Steiner & Hottman PC September 30, 2010 Denver, Colorado F - 1 Table of Contents BayHill Capital Corporation CONSOLIDATED BALANCE SHEETS ASSETS As of June 30, 2010 June 30, 2009 CURRENT ASSETS Cash $ $ Marketing commissions receivable, net Other current assets - Total current assets NON-CURRENT ASSETS Intangible assets, net Other assets, net Total long-term assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Commissions payable Financing arrangements Net current liabilities of discontinued operations Total current liabilities $ $ Commitments and contingencies STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value, 400,000 shares authorized, no shares issued and outstanding at June 30, 2010 and 2009,respectively $
